04/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0067


                                        DA 21-0067
                                                                      FILE
 STATE OF MONTANA,                                                    APR 2 7 2021
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme Court
              Plaintiff and Appellee,                               Stato of Montana



       v.                                                          ORDER

 MICHAEL DEAN ALBERT,

              Defendant and Appellant.


       Michael Dean Albert moves this Court for appointment ofcounsel in his appeal. As
grounds, he states that he has "limited knowledge of law and lack of resources." Albert
adds that his former appointed counsel no longer represents him. He also moves for a
sixty-day extension of time to file his opening brief.
       Albert appeals the Powell County District Court's denial of his postjudgment
motion regarding clarification of his sentences and their calculation. The District Court
sentenced Albert in July 2020, and Albert moved for further relief in December. Albert is
not entitled to representation from appellate counsel. There is no right to the appointment
ofcounsel in a proceeding on a motion for postconviction relief, although a court may order
the assignment of counsel under the circurnstances outlined in § 46-8-104, MCA. Albert
represented himself in his postconviction proceeding before the District Court. Albert has
not demonstrated that extraordinary circumstances exist to justify appointment of counsel,
pursuant to § 46-8-104(3), MCA.
       We observe that this Court received the District Court record on April 7, 2021.
Albert's opening brief is due thirty days from that date, or on May 7, 2021. M. R. App. P.
13(1). Upon review of Albert's motions, therefore,
      IT IS ORDERED that Albert's Motion for Appointment of Counsel is DENIED.
      IT IS FURTHER ORDERED that Albert's Motion for an Extension of Time is
GRANTED and that Albert shall prepare, file, and serve his opening briefon or before July
7, 2021.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Dean Albert along with a copy ofthis Court's Civil Appellate Handbook.
      DATED this          —day of April, 2021.
                                                 For the Court,




                                                              Chief Justice




                                           2